DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 6 is rejected due its dependency from claim 5.  For examining purposes, claim 5 has been interpreted as depending from claim 4. Claim 21 is a duplicate of claim 14 and has been interpreted as being dependent upon claim 19 for examining purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-1999027811 (KR’811) in view of US Patent Application 2007/0119668 to Webster et al.
Re: claims 1, 19, and 21.  KR’811 shows in figure 4 and the last figure of the patent (presumably figure 5) a brake shoe for a drum brake, comprising: a body 22, 24, 28 defining a brake table 22, a web 24 or 24, 28a supporting the brake table, the web having first and second ends, the first or lower end configured for pivotally coupling to an associated brake spider 10 of the drum brake and the second or upper end configured to respond to a force applied by an actuator 30 that causes the brake shoe to move between positions of engagement and disengagement with an associated braking surface 26 or the inner surface of the drum, and a first support 28 or 28, 28b 
Webster et al. teach in paragraph [0007] the use of a brake shoe having a body that is described as unitary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the body of KR’811 to have been unitary, in view of the teachings of Webster et al., in order to provide a means of reducing the complexity of the brake shoe especially for assembly and manufacturing purposes.
	Re: claim 2.  KR’811, as modified, teaches in the last figure of KR’811 the limitation wherein the first support 28 extends between an outboard side of the web shown near elements 28a in the area of the web and a radially inner surface of the brake table shown near elements 28a in the area of the table.
	Re: claim 3.  KR’811, as modified, teaches in the last figure of KR’811 the limitation wherein the first support 28, 28b is spaced from the web, 24, 28a except at first and second ends of the first support.
	Re: claim 4.  KR’811, as modified, teaches in the last figure of KR’811 the limitation wherein the first support comprises a vibration damper configured to deflect from an unloaded position to a loaded position in the presence of a load and to return from the loaded position to the unloaded position in the absence of the load by virtue of the first support being described at the bottom of pg. 3 and the top of pg. 4 of the English translation of KR’811 as being made of a material susceptible to vibration (element 28 of the support) and being made of rubber (element 28b of the support).
	


Re: claims 5 and 6.  KR’811, as modified, teaches in the last figure of KR’811 the limitation wherein the vibration damper includes first and second end sections at the respective ends and an intermediate or central section between the first and second end sections, the first and second end sections having a curvature greater than zero about corresponding first and second points disposed on a first side of the vibration damper and the intermediate section having a curvature greater than zero about a point disposed on a second side of the vibration damper opposite the first side as shown below in the annotated drawing.



See Next Page.
[AltContent: textbox (Inflection points between intermediate section and the respective end sections)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curvature )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curvature )][AltContent: arrow]	
    PNG
    media_image1.png
    472
    370
    media_image1.png
    Greyscale



Re: claim 8.  KR’811, as modified, teaches in figure 4 the limitation wherein a plane containing a circumferential center of the first support, as labeled, is angled 180 degrees relative to a radius of curvature of the brake table, as labeled, wherein the first support is coupled to the brake table, as shown and as broadly recited.   




[AltContent: textbox (Third support)][AltContent: textbox (Plane containing a circumferential center of the first support)]
[AltContent: arrow][AltContent: textbox (Second support)][AltContent: arrow][AltContent: textbox (Radius of curvature of the brake table)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    508
    503
    media_image2.png
    Greyscale







	Re: claim 9.  KR’811, as modified, teaches in figure 4 and the last figure of KR’811 the limitation comprising a second support, as labeled, on a first circumferential .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-1999027811 (KR’811) in view of US Patent Application 2007/0119668 to Webster et al. as applied above, and further in view of CN-106907409 (CN’409).
Re: claim 7.  CN’409 teaches in figure 1 the limitation wherein a width of the web is greatest at one of the first end of the web and the second end of the web or particularly the second or upper end as shown by the increased width in the area around elements 4, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the width of the second or upper end of the web of KR’811, as modified, to have been greatest, in view of the teachings of CN’409, in order to provide a means of being able to accommodate the force from the actuator with less possibility of breaking or becoming damaged. 
Claims 10, 11, 12, 13, 14, 15, 16, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2007/0119668 to Webster et al. in view of KR-1999027811 (KR’811). 
 Re: claims 10, 11, 13, 14, 22, and 24.  Webster et al. show in figures 1 and 3 a brake shoe for a drum brake, comprising: a unitary body as described in paragraph [0013] defining a brake table 22, first and second webs 18, 18 supporting the brake table and spaced from one another, each of the first and second webs having first and 
KR’811 teaches in figures 4 and the last figure of the patent the first or lower end configured for pivotally coupling to an associated brake spider 10 of the drum brake and the second or upper end configured to respond to a force applied by an actuator 30 that causes the brake shoe to move between positions of engagement and disengagement with an associated braking surface 26 or the inner surface of the drum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second end of Webster et al. to have been configured for pivotally coupling to an associated brake spider of the drum brake and configured to respond to a force applied by an actuator causing the brake shoe to move between engagement and disengagement with an associated braking surface, in view of the teachings of KR’811, in order to provide a means of facilitating the brake actuation and brake release operations to initiate decelerating or to stop decelerating a vehicle, respectively.
Re: claim 12.  KR’811 teaches in figures 4 and the last figure of the patent the use of a support 28 or 28, 28b extending between the first web and one of the brake 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake shoe of Webster et al., as modified, to have included a second support extending between the first web and the brake table, in view of the teachings of KR’811, in order to provide a means of further reinforcing the first web in its arrangement on the brake shoe to improve the reliability of the brake shoe.
Re: claims 15 and 16. KR’811 teaches in the last figure of KR’811 the limitation wherein the vibration damper includes first and second end sections at the respective ends and an intermediate or central section between the first and second end sections, the first and second end sections having a curvature greater than zero about corresponding first and second points disposed on a first side of the vibration damper and the intermediate section having a curvature greater than zero about a point disposed on a second side of the vibration damper opposite the first side as shown in the annotated drawing on pg. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vibration damper of the first support of Webster et al., as modified, to have included the recited structure, in view of the teachings of KR’811, in order to provide a means of changing the vibration absorption characteristics of the support depending on the particular application to improve NVH factors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the support of the brake shoe of Webster et al., as modified, to have included a second support as arranged, in view of the teachings of KR’811, in order to provide a means of reinforcing the brake shoe structure for improved reliability. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. in view of  KR-1999027811 (KR’811) as applied above, and further in view of CN-106907409 (CN’409).
Re: claim 17.  CN’409 teaches in figure 1 the limitation wherein a width of the web is greatest at one of the first end of the web and the second end of the web or particularly the second or upper end as shown by the increased width in the area around elements 4, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the width of the second or upper end of the web of Webster et al., as modified, to have been greatest, in view of the teachings of CN’409, in order to provide a means of being able to accommodate the force from the actuator with less possibility of breaking or becoming damaged. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-1999027811 (KR’811) in view of US Patent Application 2007/0119668 to Webster et al. as applied above, and further in view of CN-101391611 (CN’611).
CN’611 teaches creating a 3-dimensional model of the brake shoe in the form of a mold as described in the background specifically in the section of the English translation starting with “banburying and pelleting”, converting the three dimensional model into program instructions for an additive manufacturing machine as described in the 6th spaced section in the description staring with “the composition brake shoe manufacturing process” where it discusses starting the internal mixer program step of the manufacturing process, and successively depositing layers of material, responsive to the program instructions using the additive manufacturing machine to form the brake shoe by virtue of the start and completion of the mixer program for depositing the premix of the shoe body into the mold as understood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of manufacturing the brake shoe of KR’811, as modified, to have included the recited substeps, in view of the teachings of CN’611, in order to provide a means of efficiently producing a reliably made brake shoe for improved safety.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. in view of  KR-1999027811 (KR’811) as applied above, and further in view of CN-101391611 (CN’611).
CN’611 teaches creating a 3-dimensional model of the brake shoe in the form of a mold as described in the background specifically in the section of the English th spaced section in the description staring with “the composition brake shoe manufacturing process” where it discusses starting the internal mixer program step of the manufacturing process, and successively depositing layers of material, responsive to the program instructions using the additive manufacturing machine to form the brake shoe by virtue of the start and completion of the mixer program for depositing the premix of the shoe body into the mold as understood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of manufacturing the brake shoe of Webster et al., as modified, to have included the recited substeps, in view of the teachings of CN’611, in order to provide a means of efficiently producing a reliably made brake shoe for improved safety.
Information Disclosure Statement
The information disclosure statement filed 2/18/20 has sections that fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature reference (references 14-19 of the IDS form) fail to include the publication date as required by 37 CFR 1.98(b)(5).  See MPEP 609.  It has been placed in the application file, but the NPL information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents: 6336533 to Pollock et al. teach the use of a brake shoe with two webs with a support therebetween with the support including a vibration absorber, 2658473 to Hunt teaches a brake shoe with a support between the web and table, and 6672432 to Sampson teaches a brake shoe with two webs with a support between the webs and the table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





mmb
March 10, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657